Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 20, 1996, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly imposed consecutive terms of imprisonment for his two convictions of robbery in the first degree is without merit. The subject robberies were predicated upon distinct acts committed against separate victims (see People v Stewartson, 25 AD3d 629, 630 [2006]; People v Summers, 20 AD3d 546, 547 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Santucci, Krausman and Lifson, JJ., concur.